RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0742-16T1


STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

RICHARD RICH,

          Defendant-Appellant.
________________________________________________

              Submitted February 28, 2017 – Decided            March 8, 2017

              Before Judges Messano, Guadagno, and Suter.

              On appeal from the Superior Court of New
              Jersey, Law Division, Sussex County,
              Indictment No. 15-02-0081.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Leanne M. Healy, Assistant
              Deputy Public Defender, on the brief).

              Francis A. Koch, Sussex County Prosecutor,
              attorney for respondent (Shaina Brenner,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        We were informed by defendant's counsel that defendant

Richard Rich pled guilty pursuant to a plea agreement on
February 23, 2017, and wishes to withdraw his appeal.   The

appeal is dismissed as moot.




                               2                          A-0742-16T1